DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 9-12, 15-21, 38-42, and 50-53 are pending, claims 6, 8, 13-14, 22-37, and 43-49 have been cancelled, and claims 1-5, 7, 9-12, 15-21, 38-42, and 50-53 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging assembly” in claims 1 and 21; “a signal acquiring element” in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 40-41, and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relevant” in claims 19, 40, and 52 is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term affects "images", as it is indefinite what "images" are considered to be "relevant". Claims 20, 41, and 53 are rejected due to their dependency on claims 19, 40, and 52. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-11, 15-17, 21, 38, 42, and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kienzle (US 10,092,176).
Regarding claim 1, Kienzle discloses a medical device (4, figure 1) having a visual puncture apparatus (4, figure 1), wherein the visual puncture apparatus comprises a puncture assembly (1102, figure 3a), an imaging assembly (this element is interpreted under 35 USC 112f as an optical device and an image processing device, where the optical device can be an imaging fiber or an image sensor | visualization sensor support 1136, figure 3a or an image guide 1202, figure 5), and a display device (displayer 6 and screen 19, figure 1), wherein the puncture assembly comprises a puncture needle (1108, figure 3a) and a puncture cannula (access device…cannula; Col. 6, line 27), wherein the puncture cannula is detachably sleeved around the puncture needle (slidably moved…of the access device; Col. 6, lines 17-18), the distal end of the puncture needle has a puncture tip (see tip of 1108, figure 3a), the puncture assembly has a working channel (1138, figure 3a) therein, the imaging assembly is configured to enable image acquiring, transmitting and processing (Col. 7, lines 63; backend processor), at least a part of the imaging assembly is arranged in the working channel (see 1136, figure 3a), and the display device is used to display an image from the imaging assembly (screen 19, figure 1).  
Regarding claim 2, Kienzle further discloses the working channel is disposed in the puncture needle (see 1138, figure 3a) and / or the puncture cannula, and the working channel is a single channel without any internal partition (see 1138, figure 3a | the examiner interpreted 1138 to not have any internal partition separating it from 1128).  
Regarding claim 3, Kienzle further discloses the working channel is provided to be suitable for arranging at least a part of the imaging assembly and an additional instrument at the same time therein (functional language | see 1138, figure 3a); or the working channel is provided to be suitable for arranging at least a part of the imaging assembly therein (functional language | see 1138 and 1128, figure 3a), meanwhile to be capable of performing perfusion administration, suction or cleaning via the working channel (lumen 1138 may deliver fluid; Col. 18, lines 53-55).  
Regarding claim 4, Kienzle further discloses the working channel is configured to be suitable for simultaneously arranging at least a part of the imaging assembly (see 1128, figure 3a) and additional instruments therein, wherein the instruments are one or more selected from the following: a laser, a radio frequency device, a microwave device, an ultrasonic lithotripsy 3system, a pneumatic ballistic lithotripsy system, a vibration device, a drill, a guide wire, a radiofrequency ablation device, a sample collecting device, and an irrigation device (lumen 1138 may deliver fluid; Col. 18, lines 53-55).  
Regarding claim 5, Kienzle further discloses the puncture needle is detachably connected to the imaging assembly (elongated body to be detached; Col. 16, lines 62-63).  
Regarding claim 7, Kienzle further discloses the visual puncture apparatus further comprises a light source (1134, figure 4), and the imaging assembly of the medical device comprises imaging and illumination fibers (image guide 1202 and illumination fibers 1210, figure 5), wherein the imaging and illumination fibers extend through the puncture needle or the puncture cannula and is connected to the light source (see figures 4-5).  
Regarding claim 9, Kienzle further discloses the visual puncture apparatus further comprises a shifter (retraction control 1118, figure 2c) configured to be capable of adjusting the relative position between the imaging and illumination fibers and the puncture needle or the puncture cannula (figure 3a-3b).  
Regarding claim 10, Kienzle further discloses the distal end of the imaging and illumination fiber is covered with a transparent protective cover (best seen with distal lens 1316, figure 6a).  
Regarding claim 11, Kienzle further discloses a lens assembly is provided at a distal end of the imaging and illumination fiber (best seen with 1316, figure 6a).  
Regarding claim 15, Kienzle further discloses the imaging assembly further comprises a lens assembly (best seen with 1316, figure 6a), the lens assembly being located inside a distal end of the puncture needle (see figure 3a); alternatively, the imaging assembly comprises a signal transmitting cable (cable; Col. 8, line 24) and an image sensor (1136, figure 3a), wherein the image sensor is disposed at the distal end of the puncture needle (see figure 3a) or puncture cannula, and is electrically connected to the display device via the signal transmitting cable extending through the puncture needle (Col. 8, lines 24-25) or the interior of the puncture cannula.  
Regarding claim 16, Kienzle further discloses the outer diameter of the puncture needle or the puncture cannula is 0.35 mm to 3.2 mm (2.1 mm outer diameter; Col. 2, line 55).  
Regarding claim 17, Kienzle further discloses the medical device is suitable for the following diseases: lithiasises, cysts, tumors, neurological diseases, facet joint diseases, spinal diseases, precision localized cell therapy, orthopedic treatments, nerve damage treatment and targeted anesthesia (spinal and neurosurgical applications; Col. 1, lines 41-42 | orthopedic; Col. 1, line 49).  
Regarding claim 21, Kienzle discloses a medical device (4, figure 1) having a visual puncture apparatus (4, figure 1), wherein the visual puncture apparatus comprises a puncture needle (1108, figure 3a), an imaging assembly (this element is interpreted under 35 USC 112f as an optical device and an image processing device, where the optical device can be an imaging fiber or an image sensor | visualization sensor support 1136, figure 3a or an image guide 1202, figure 5), and a display device (displayer 6 and screen 19, figure 1), wherein a distal end of the puncture needle has a puncture tip (see tip of 1108, figure 3a) and is provided with a working channel (1138, figure 3a) therein, the imaging assembly is configured to be capable of image acquiring, transmitting and processing (Col. 7, line 63; backend processor), at least a portion of the imaging assembly is arranged in the working channel (see 1136, figure 3a), and the display device is configured to display images from the imaging assembly (screen 19, figure 1).   
Regarding claim 38, Kienzle further discloses the medical device is suitable for the following diseases or treatment methods: lithiasises, cysts, tumors, neurological diseases, facet joint diseases, spinal diseases, precision localized cell therapy, orthopedic treatments, nerve damage treatment and targeted anesthesia (spinal and neurosurgical applications; Col. 1, lines 41-42 | orthopedic; Col. 1, line 49).  
Regarding claim 42, Kienzle discloses a medical device (4, figure 1) having a visual puncture apparatus (4, figure 1), wherein the visual puncture apparatus comprises a puncture assembly (1102, figure 3a), an imaging assembly (visualization sensor support 1136, figure 3a or an image guide 1202, figure 5), and a display device (displayer 6 and screen 19, figure 1), wherein the interior of the puncture assembly has a working channel (1138, figure 3a) therein and comprises a puncture 6needle (1108, figure 3a), and the distal end of the puncture needle has a puncture tip (see tip of 1108, figure 3a), and the imaging assembly comprises a signal acquiring element (this element is interpreted under 35 USC 112f as a CCD, CMOS, or other | 1136, figure 3a) and a signal transmitting cable (cable; Col. 8, line 24), wherein the signal acquiring element is disposed at the distal end of the puncture assembly (visualization sensor support 1136, figure 3a) and is electrically connected to the display device via the signal transmitting cable extending through the working channel (Col. 8, lines 24-25), and the display device is used to display images from the imaging assembly (screen 19, figure 1).  
Regarding claim 50, Kienzle further discloses the medical device is suitable for the following diseases or treatment methods: lithiasises, cysts, tumors, neurological diseases, facet joint diseases, spinal diseases, precision localized cell therapy, orthopedic treatments, nerve damage treatment and targeted anesthesia (spinal and neurosurgical applications; Col. 1, lines 41-42 | orthopedic; Col. 1, line 49).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 10,092,176) as applied to claim 7 above, and further in view of Mead (US 6,235,015).
Kienzle discloses all of the features in the current invention as shown above for claim 7. Kienzle is silent regarding a distal end of the imaging and illumination fiber is provided with a lens made of a gemstone having a Mohs hardness higher than 7.5.  
Mead teaches using a sapphire or diamond lens for its high thermal conductivity and transparency to visible light (Col. 4, lines 25-27).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end of the imaging and illumination fiber with a lens made of sapphire or diamond as taught by Mead. Doing so would provide a lens with high thermal conductivity and transparency to visible light (Col. 4, lines 25-27). The modified distal end of the imaging and illumination fiber is provided with a lens made of a gemstone having a Mohs hardness higher than 7.5 (Col. 4, lines 25-27 | sapphire and diamond have Mohs hardness higher than 7.5).  

Claim(s) 18-20, 39-41, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 10,092,176) as applied to claim 1 (for claims 18-20) and claim 21 (for claims 39-41) and claim 42 (for claims 51-53) above, and further in view of Ashe (US 2013/0296691).
Regarding claim 18, Kienzle discloses all of the features in the current invention as shown above for claim 1. Kienzle is silent regarding the visual puncture apparatus further comprises an ultrasound probe, and the display device is further configured to display images from the ultrasound probe. 
Ashe discloses an electromagnetic needle tracking system with an electromagnetic sensor included in a location of the instrument ([0003]). An ultrasound system (see 32 and 34, figure 1) tracks the sensors (34a and 52f, figure 1) and displays a 3-D merger of ultrasound generated anatomical features and the visual representation of the instrument position and orientation ([0003] | see 32a, figure 1). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Kienzle with an electromagnetic sensor and an ultrasound system as taught by Ashe. Doing so would track and display the visual representation of the instrument’s position and orientation ([0003]). The modified device would have the visual puncture apparatus further comprises an ultrasound probe (34, figure 1), and the display device is further configured to display images from the ultrasound probe (see 32a, figure 1).  
Regarding claim 19, Ashe further teaches the visual puncture apparatus further comprises a positioner (52f, figure 1) arranged such that it is capable of being detected by the ultrasound probe and relevant images are shown on the display device ([0003]).  
Regarding claim 20, Ashe further teaches the positioner is a magnetic sensor (electromagnetic sensor [0003]).  
Regarding claim 39, Kienzle discloses all of the features in the current invention as shown above for claim 21. Kienzle is silent regarding the visual puncture apparatus further comprises an ultrasound probe, and the display device is further configured to display the image from the ultrasound probe.  
Ashe discloses an electromagnetic needle tracking system with an electromagnetic sensor included in a location of the instrument ([0003]). An ultrasound system (see 32 and 34, figure 1) tracks the sensors (34a and 52f, figure 1) and displays a 3-D merger of ultrasound generated anatomical features and the visual representation of the instrument position and orientation ([0003] | see 32a, figure 1). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Kienzle with an electromagnetic sensor and an ultrasound system as taught by Ashe. Doing so would track and display the visual representation of the instrument’s position and orientation ([0003]). The modified device would have the visual puncture apparatus further comprises an ultrasound probe (34, figure 1), and the display device is further configured to display the image from the ultrasound probe (see 32a, figure 1).  
Regarding claim 40, Ashe further teaches the visual puncture apparatus further comprises a positioner (52f, figure 1) arranged such that it is capable of being detected by the ultrasound probe and relevant images are shown on the display device ([0003]).  
Regarding claim 41, Ashe further teaches the positioner is a magnetic sensor (electromagnetic sensor [0003]).  
Regarding claim 51, Kienzle discloses all of the features in the current invention as shown above for claim 42. Kienzle is silent regarding the visual puncture apparatus further comprises an ultrasound probe, and the display device is further configured to display the image from the ultrasound probe.  
Ashe discloses an electromagnetic needle tracking system with an electromagnetic sensor included in a location of the instrument ([0003]). An ultrasound system (see 32 and 34, figure 1) tracks the sensors (34a and 52f, figure 1) and displays a 3-D merger of ultrasound generated anatomical features and the visual representation of the instrument position and orientation ([0003] | see 32a, figure 1). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Kienzle with an electromagnetic sensor and an ultrasound system as taught by Ashe. Doing so would track and display the visual representation of the instrument’s position and orientation ([0003]). The modified device would have the visual puncture apparatus further comprises an ultrasound probe (34, figure 1), and the display device is further configured to display the image from the ultrasound probe (see 32a, figure 1).  
Regarding claim 52, Ashe further teaches the visual puncture apparatus further comprises a positioner (52f, figure 1)  arranged such that it can be detected by the ultrasound probe and the relevant image can be shown on the display device ([0003]).  
Regarding claim 53, Ashe further teaches the positioner is a magnetic sensor (electromagnetic sensor [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kadan (US 6,419,654).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 8, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795